Per cur.

Otherwise, it is not perjury within the statute. And
Whitlock, J.
said that masters in Chancery are only derici primi ordinis and used in ancient time to frame the writs and rank now with the cursitors. Therefore an affidavit taken before them is not within the statute, unless it be pleaded to be in Cur. cancellar. Masters in Chancery heretofore were Priests. Hence they are called Masters. And the Lord Chancellor had the disposition of the livings of 20 marks, that he might prefer the masters in Chancery to them: Postea. Luther vs. Holland, p. 132.